Citation Nr: 1628872	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION


The Veteran served on active duty in the U.S. Army from June 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the San Diego, California Department of Veterans' Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a back disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2008, the RO denied service connection for a back disability, continuing the previous October 2004 RO denial of service connection for a back disability.

2.  The evidence added to the record since the June 2008 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  



CONCLUSIONS OF LAW

1.  The June 2008 RO decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for back disability.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision as to the aspect of the appeal addressed in this decision.  

Analysis

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for a back disability in a June 2008 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The June 2008 rating decision denied the claim for service connection for a back disability because no new and material evidence had been received and there was still no evidence showing the condition was related to military service.  

The Board finds that the newly received evidence after the June 2008 rating decision is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of a lay statement by a fellow service member who served with the Veteran in the military and attested to witnessing the two accidents during the Veteran's active service, which the Veteran stated had caused his back problems.  See  October 2011 Buddy Statement (received in December 2011).  The Veteran also submitted copies of the STRs that were in his possession, including a Report of Medical History upon entry into active service, demonstrating reports of back pain and treatment for injuries to the knees due to a grill falling on the back of his knees.  In light of this evidence, taken together with the post-service medical evidence of a current back disability, this new evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).  Therefore, this claim is reopened.  


ORDER

New and material evidence having been received, the claim of service connection for a back disability is reopened and the appeal is granted to this extent only.  


REMAND

The Veteran's service treatment records (STRs) are not available.  The RO has made several requests for the Veteran's service treatment records and information from unit records from the National Personnel Records Center (NPRC), which informed VA that no STRs were available and no other information regarding the Veteran could be found from his unit records.  See August 2012, May 2015 and October 2015 NPRC responses.  When "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Veteran was informed of the unavailability of his STRs in letters dated December 2011, August 2012 and October 2015.  He submitted copies of a few STRs in his possession, as well as a lay supporting statement from a fellow service member.  

Considering the above, and the evidence of record including:  a lay statements by a fellow service member who served with the Veteran in the military and attested to witnessing the two accidents during the Veteran's active service, which the Veteran attributed to causing his back problems; copies of some of the STRs, including a Report of Medical History upon entry into active service, demonstrating reports of back pain, and treatment for injuries to the knees due to a grill falling on the back of his knees; the Veteran's assertions that he injured his back due to two motor vehicle accidents in service, including the incident in which a grill fell on his knees; and the post-service medical evidence of a current back disability; the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability, originated during his active service or was otherwise caused by or related to his active service.  

Despite the reports of back pain in the Report of Medical History submitted by the Veteran, seeing that the STRs are unavailable, there is no evidence demonstrating this condition was noted on an examination upon his entry into active service.  Accordingly, affording him the benefit of the doubt, the Board finds the evidence does not demonstrate a back disability preexisted his active service and the Veteran will have been presumed in sound condition upon entrance into active service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Thereafter, schedule the Veteran for a VA examination for his back disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's back disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully as his service treatment records are unavailable.  

Please also note: the Veteran is competent to attest to any lay observable events, back symptoms and past treatment, including any continuity of symptoms since his active service.  The lay statement from the fellow service member should also be reviewed, and likewise, he is competent to attest to lay observable events and symptoms.  

The examiner is also asked to specifically note:  despite reports of back pain in the Report of Medical History provided by the Veteran, the service entrance examination is unavailable and there is no evidence demonstrating a back disability was noted in an examination upon entry into active service, therefore the Veteran will have been presumed in sound condition upon entrance into active service.  

All tests should be performed to determine his current diagnosis, including x-rays of the back.

The examiner is then asked to answer the following:  

(a).  Please identify any current back disability.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed back disability identified in the examination was incurred during the Veteran's active military service or was otherwise related to any disease, event, or injury during his service, to include the two accidents reported by the Veteran and the fellow service member.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence, including the evidence listed above.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


